Citation Nr: 1026614	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-37 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for a right 
saphenous vein avulsion, status post endoscopy stripping, 
evaluated as 40 percent disabling from May 27, 2006 to 
December 19, 2006 and as 10 percent disabling since December 20, 
2006.  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which granted a 40 percent disability evaluation effective May 
27, 2006 and a noncompensable evaluation from December 20, 2006.  

During the current appeal, and specifically by an October 2007 
rating action, the RO awarded an increased rating from zero 
percent to 10 percent, effective December 20, 2006.  Regardless 
of the RO's actions, the issue remains before the Board because 
the increased rating was not a complete grant of the maximum 
benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends, in essence, that his right saphenous vein 
avulsion, status post endoscopy stripping, claimed as a right leg 
injury (right leg disability) has worsened since the time of his 
prior April 2008 VA examination.  He describes symptoms such as 
pain, swelling, throbbing, redness with evidence of a rash, 
increased swelling to the groin area, an inability to remain 
seated or standing for any length of time, and decreased 
endurance.  Notably, he reported that he was currently 
unemployed, possibly due to the right leg disability.  
Additionally, he indicated that he had had multiple emergency 
room visits for the right leg in 2007, 2008, and 2009.  

Further, the Board acknowledges that the Veteran has asserted a 
claim of unemployability due to his service-connected right leg 
disability.  As mentioned above, at the May 2010 hearing, the 
Veteran reported that he has was currently unemployed because of 
symptoms associated with the service-connected right leg 
disability.  The Veteran stated that he had previously worked in 
a machine shop where he was required to work standing up at all 
times.  He stated that he frequently missed work due to symptoms 
associated with his right leg disability and was eventually laid 
off, though he could not be sure that it was due to his 
disability.  In any case, the Veteran has indicated that he can 
no longer work due to symptoms associated with the right leg.  

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, once a Veteran 
submits evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of unemployability, 
VA must consider entitlement to TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that, 
although the issue of TDIU has not been certified on appeal, the 
Board does have jurisdiction to decide the claim.  In this 
regard, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court essentially stated that a request for total disability 
rating, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  Id. at 
453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's claim 
for a TDIU.  The Veteran should be scheduled for a VA 
examination, and the examiner should be asked to conduct a 
physical examination of the Veteran, review of the medical 
evidence, and provide a medical opinion addressing the question 
of whether the Veteran's service-connected right leg disability 
renders him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion 
must be based upon consideration of the Veteran's current medical 
condition as well as his documented history and assertions, to 
include employment history and education, and medical evidence 
associated with the record.  38 U.S.C.A. § 5103A.

Additionally, the Board notes that the Veteran's most recent VA 
examination (April 2008), pertaining to the Veteran's right leg 
disability, is now nearly two years old and does not contemplate 
the Veteran's outstanding treatment records from 2007 to 2009, or 
his recent contentions regarding the current severity of his 
symptomatology.  As such, VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his right leg disability.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, a new VA medical examination is 
necessary in order to determine the Veteran's complete disability 
picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the Board notes evidence of outstanding treatment 
records from the University Medical Center at Texas Tech 
University and Big Spring VA Medical Center (VAMC), from 2007, 
2008, and 2009.  Thus, these records must be obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider records 
which were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.").  As the case must be 
remanded for a new examination, the RO/AMC should obtain the 
Veteran's most recent and relevant VA and private treatment 
records that are not duplicative of record. 

The Board regrets the delay caused by this Remand.  The Board 
finds, however, that, in light of the discussion above and to 
ensure full compliance with due process requirements, the 
development requested herein is necessary prior to final 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a notice letter, 
pursuant to the Veterans Claims Assistance 
Act of 2000, with regard to the issue of 
entitlement to a TDIU.  

2.  Obtain the Veteran's complete 
treatment records from the University 
Medical Center at Texas Tech University 
and Big Spring VAMC, from 2007, 2008, and 
2009.  Additionally, the RO/AMC should 
obtain the most recent and relevant VA and 
private treatment records that are not 
duplicative of record.  All attempts to 
locate such records should be indicated in 
the claims file.  If such records cannot 
be obtained, it should be so stated. 

3.  Thereafter, schedule the Veteran for a 
VA examination to determine the extent and 
severity of his right saphenous vein 
avulsion, status post endoscopy stripping.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests that 
are attributable to his service-connected 
right leg disability.  In particular, the 
examiner should discuss the presence, or 
absence, of any associated edema, 
subcutaneous induration, stasis 
pigmentation, eczema, and ulceration.  
Also, the examiner should opine as to 
whether any persistent edema is relieved by 
elevation of the right lower leg and 
whether the Veteran has constant pain in 
his extremity at rest.  

The examiner should comment on the effect 
of the Veteran's service-connected right 
leg disability on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disability alone is of 
such severity to result in unemployability.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
condition on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face.  
The examiner should note that consideration 
may be given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures.

5.  Following the above, the AMC/RO should 
readjudicate the issues of entitlement to 
an initial increased rating for a right 
saphenous vein avulsion, status post 
endoscopy stripping, evaluated as 
40 percent disabling from May 27, 2006 to 
December 19, 2006 and as 10 percent 
disabling since December 20, 2006; and 
entitlement to a TDIU.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


